FILED
                             NOT FOR PUBLICATION                            DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MILTON YOAO ESTRADA OLIVERA,                     No. 14-70257
AKA Milton Estrada, AKA Milton
Olivera,                                         Agency No. A043-802-503

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Milton Yoao Estrada Olivera, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

constitutional claims and questions of law, Vilchez v. Holder, 682 F.3d 1195, 1198

(9th Cir. 2012), and we deny in part and dismiss in part the petition for review.

      Our jurisdiction to review the BIA’s denial of cancellation of removal as a

matter of discretion is limited to questions of law and constitutional claims, 8

U.S.C. § 1252(a)(2)(B),(D), and Estrada Olivera has not established that the BIA

used an incorrect standard or considered impermissible factors in making its

discretionary determination, see Mejia v. Gonzales, 499 F.3d 991, 999 (9th Cir.

2007). In addition, the agency did not err in relying on the 2009 police report in

evaluating his eligibility as a matter of discretion. See Espinoza v. INS, 45 F.3d

308, 310 (9th Cir. 1995) (“The sole test for admission of evidence is whether the

evidence is probative and its admission is fundamentally fair.”); Torres-Valdivias

v. Lynch, 786 F.3d 1147, 1152 (9th Cir. 2015) (“In the context of the BIA’s

discretionary decisions, we have noted that ‘it is proper [for the BIA] to look to

probative evidence outside the record of conviction . . . to determine whether a

favorable exercise of discretion is warranted.’”) (quoting Tokatly v. Ashcroft, 371

F.3d 613, 621 (9th Cir. 2004)); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(error is required to establish due process violation).




                                           2                                       14-70257
      Finally, Estrada Olivera has not established that the BIA failed to consider

his contentions on appeal. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    14-70257